Ausrm.      TszxA6rsrll


                                     May 2, 1974



The Honorable   Ben F. McDonald,         Jr.,             Opinion   No.   H-   292
Executive Director
Texan Department   of Community        Affairs            Re:   Construction      of rider
P. 0. Box 13166 Capitol Station                                 to Appropriation      Act
Austin,  Texas 78711                                            with reference      to grants
                                                                to’hulti-purpose       human
                                                                resource     delivery organ-
Dear Mr.   McDonald:                                            imations”

        Your opinion request concerns   the proper construction    of an appro-
priation to your agency by the 63rd Legislature    (1973) for the fircal years
ending August 31, 1974, and August 31, 197,5. The appropriation        is to pro-
vide “aeaiatanee    to multi-purpose  human reeource delivery     organizations,   ”
which are not defined in the statute.    A rider to this appropriation    provides
as followa:’

                    “Funds appropriated       above for assistance      to
             multi-purpose     human resource      delivery organizations
             may be expended only under contract with s&d organi-
             zationa, including private nonprofit corporations            char-
             tered under the laws of the State of Texas, which comply
             with guidelines    established   by the Governor,      and for the
             administration     of these contracts.     The   guidelines    eetab-
             lished by the Governor       must insure that the organizations
             operate programs       designed to meet human resource           needs
             of the people served,      that the organizations     have the
             approval of the local general purpose government              in whose
             area they operate, and that the organizations           are fi6cally,
             administratively,      and programmatically       accountable     to
             the state. ” (Acts 1973, 63rd Leg.,         ch. 659, p. 1786,193O).

      You have asked     two questions      aa follows:




                                         p. 1361
,   ‘




        The Honorable        Ben F. McDonald,      Jr,,     page 2       (H-292)




                      “1.       May counties and incorporated     municipalitier
                                (including home rule and general law) be con-
                                sidered as multi-purpose    human resource
                                delivery organizations   for the purposes    of
                                distribution under the appropriation?

                      “2.       Does a private nonprofit corporation,      such a#
                                a Community Action Agency,       in eubmitting an
                                application to the Department to receive funds
                                from this appropriation    under guideline8 approved
                                by the Governor,    need to have the application
                                specifically  approved by the local general purpose
                                governments    in whose areas it operate8 if there
                                same governments      have prior thereto already
                                given general (carte blanche) approval to the
                                corporation   to operate as a whole in their areae?
                                If so, would the genera1 approval have to be up-
                                dated or may we rely upon the existing permir-
                                aion?    Should we require evidence of non-revocar
                                tion of such general approval (Certificate     of Good
                                Standing) ? ”

                We beli’eve your first question is answered affirmatively   by the provi-
        sions   of Artic’le 4413(201), V. T. C. S., which creates your department.

                Section     Z(3) of this Act defines      “Local    government”       as:

                          “a county; an incorporated    municipality:    a special
                          district;  any other legally constituted political     sub-
                          division of tbe State; or a combination     of political
                          eubdivisiona.   ”

                Section     4 specifies   your functions,        among   them,     the following:

                                “(3) provide financial aid to local governments
                          and combinations   of local governments   for programs
                          which are authorized    such assistance;”




                                                   p.     1362
The Honorable    Ben F.   McDonald,    Jr.,     page 3   (H-292)




                   “(9) encourage cooperative         actlon by local
             governmentn   whcre~ appropriate;”

       Section 138 pertains   to “Multipurpose       human reeource     center@.   ” Ita
pertinent provision8   are:

                     “(a)    In order to: pr.ovide for “tha mort
             effective and efficient delivery of human resource
             services     to the poor population,   aa well a(1 the total
             population,     the Texas Department of Community
             Affairs    may establish multipurpose     human resource
             centerr in various communities        in the State. ”

                     “(c) Any State or local governmental     agency or
             private,    nonprofit human resource    agency that haa filed
             a State or regional plan for delivery     of human resource
             service6    with the State ie eligible to locate ataff in a
             community multipurpoee       human resource     rervice center.       ”

       We believe that the effect of the above provision6        clearly allows con-
aideration  of countier and incorporated    municipalities     (including home rule
and general law) as multi-purpose     human resource       delivery organizations
for the purposes   of distribution of the appropriation.

       Your second question involves the appropriations      rider.  One effect
of the rider is to give the Governor authority to control the expenditure      of
these funds through the establishment     of guidelines for the approval of local
organizations.     We have found no specific authority in Article 4413(201) for
the governor    to exercise  such power.   Attorney General Opinion M-1199
(1972) provides    at page8 2 and 3 that:

                    “Aside from the constitutional     substantive veto
             power of the Governor granted in Article IV, Section
             14, Texas Constitution,     there is no other authority pro-
             vided for him to have a continuing veto power over ex-
             penditure   of appropriated    funds. Any attempt by the
             Legislature   to delegate to the Governor the power to




                                       p.     1363
,   *




        The Honorable   Ben F.McDonald,      Jr.,    page 4    (H-292)




                    exercise   a continuing veto over euch expenditure8
                    and at his cwndiacrktionwouldccnstitute     an attempt
                    to increase the Governor’s      veto power.    Further-
                    more, if the Legislature     attempted to grant such
                    power by a rider in an appropriation      bill, such
                    rider would amount to general legislation       in vio-
                    lation of Article III. Section 35, Texas Constitution
                    . . . . 1,

               Therefore,   it is our opinion that the portion of the rider requiring
        compliance    with guidelines eetablished   by the Governor ia invalid.

                                           SUMMARY

                            Counties and incorporated     municipalities   (including
                    home rule and general law) m~ay be considered         as multi-
                    purpoee human resource        delivery organizations    for the
                    purposes   of distribution   under appropriations    to the Texas
                    Department     of Community Affairs.     A rider to the .appro-
                    priation to the Department of Community Affair8 is invalid
                    inaofar as it requirea     compliance  with guidelines    ertablirhed
                    by the Governor.

                                                              Very   truly yours,




                                                              JOHN L. HILL
                                                              Attorney General      of Texas

        APPROVED:




        DAVID M. KENDALL,         Chairman
        Opinion Committee


                                              p.    1364